Upon consideration of plaintiff's motion, the Full Commission amends its Opinion and Award as follows:
1. On page 2, the sentence beginning on line 13 is amended to read as follows: "However, upon reconsideration of the evidence, the undersigned reach most of the same facts and conclusions as those reached by the deputy commissioner."
2. On page 3, the sentence beginning on line 22 is amended to read as follows: "The Full Commission adopts as its own the findings of fact found by the deputy commissioner, with some modifications, as follows:
3. On page 15, finding of fact 45 is amended to read as follows:
  45. The medical treatments provided plaintiff by Dr. Stephen Robinson prior to January 15, 1993, and on September 20, 1993, which were related to plaintiff's injury by accident and necessary for relief of the effects of this injury have all been paid by defendant. However, Dr. Robinson's examination and studies ordered on January 15, 1993, were unrelated to plaintiff's injury by accident, and are therefore not compensable.
This the 17th day of July, 1995.
                                  S/ ____________________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ __________________________ J. RANDOLPH WARD COMMISSIONER
S/ __________________________ GREGORY M. WILLIS